Case 4:20-cv-13442-MFL-CI ECF No. 1, PagelD.1 Filed 12/23/20 Page 1 of 33

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF
MICHIGAN

Refaat Abul Hosn

Plaintiff
Case: 4:20-cv-13442
Vs. Judge: Leitman, Matthew F.
Mu: Ivy, Curtis
Filed: 12-23-2020 At 12:02 PM
CMP HOSN VS FLY BAGHDAD AIRLINE (DP)

Fly Baghdad Airline ,et al F.B.
Jointly & Severally

Defendant

 

PRO_SE

Complaint

Statement of claim .
Hre comes the plaintiff to submit a complaint. Against a business previously
shared with the defendant.

1. The business relation background of the presented case started Mar. 21,2017
when the company.” FB.” was managed by Mr. Ali al hamadany asked , Asked
Plaintiff to assist in finding Aircrafts to purchase by his managed company F.B. ref
toe mail Mar.21* ,2017

Upon the negotiation between the plaintiff & the defendant , F.B. will pay 5% as
Commission of the price value of Aircraft bought for the favor of the Plaintiff
services upon the purchase of Aircraft .

The Plaintiff agreements was supported by NDNC & Mandate Dated April

13th 2017,Attached to this complaint, E Mails WhatsApp, visits to Baghdad meeting
with the management .

 

 
Case 4:20-cv-13442-MFL-CI ECF No. 1, PagelD.2 Filed 12/23/20 Page 2 of 33

d) Inthe head office of F.B. in baghdad agreement signed between plaintiff and
the management of fly Baghdad Issued an NDNC & Mandate Signed by Natheer
Al Jebouri F.B. Technical Department in the presence and the request of the
Plaintiff in Baghdad
e) The plaintiff established a group to help him in finding A/C for F.B. to Purchase .

Mr. Craig Auestad ,Boeing , Opportunity development , Commercial Airplanes ,
Boeng

Malti Dollinger ,Swiss Aviation AG “SAT” Address **

Jack Kandell , OK Consulting , California “ “ **

Beside the Plaintiff experience for 35 years as a captain in the Airline business
E Mails available to support Plaintiff complaint

The First Business Relation .
Plaintiff found the A/C required by F.B. MFD Boeing 737-700 YOM 2002 MSN
32412 MFD Ref to Documents Attached

g)F.B. Purchased the A/C and changed the registration from HL 8205to Iraq .
registration YI BAN, after was given all the details of the A/C/ by the Plaintiff

h) The Plaintiff was in his way to USA to finalize the Deal and delivery of the A/C .
the CEO “2017” Mr. Ali Al Hamadany contacted the Seller group and ask them not
to meet the Plaintiffand Mediation Group (( email Mark )) ref to email attached

i) F.B. , CEO did not fulfil commitment to pay the 5% commition as agreed.
As indicated in the NDNC Dated April 13,2017

Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of The United States Of America choice and of
laws.

2. The second Business relation

Aug. 218t,2018 when the the New CEO “2018 “Basheer al shabbini and His Brother
the partner in F.B. Jawad al Shabbini contacted the plaintiff ,Claiming that will
improve relation with the plaintiff sending $ 10000 dollar as good will and cover up
for some expenses paid by the plaintiff during 2017 , asking for plaintiff
involvement and looking forward to purchase Aircrafts

a) Ref to visits Mandate,dated sept 6th,2018, NDNC dated Dec 23rd,2018 ,(( claim
supported by e mail documents included WhatsApp , chats ))

b) The plaintiff found the aircraft as per required specification required by F.B.

c) F.B. Did not pay the 5% commission . and the CEO denied ignored all business
relation and services , NDNC delivered by his brother Jawad al Shibbani a share
holder in F.B. (Brother Jawad Dilivered the NDNC in his home in Beirut.

d) last contact with CEO was Sept 8b ,2019 , Nov. 20th, 2019 was informed that
plaintiff will submit a complaint , No reply was received

 
 

Case 4:20-cv-13442-MFL-CI ECF No. 1, PagelD.3 Filed 12/23/20 Page 3 of 33

CEO al Basheer changed his phone security code for him not to be contacted wih
the Plaintiff.

The total amount of Money as 5% commission owned to the plaintiff is $ 1,800.000
to be confirmed by knowing exact amount paid for the 2 aircrafts MSN 32412 &
35064

As indicated in the NDNC s dated April 13", 2017 & Dec. 23'°,2018

,Governing Law item 8,Dispute “2017” & Item 9 ,”2018” in case of
Dispute ,and item 10 Payment

The Plaintiff, attached documents & can submit Further to support his complaint
as emails, WhatsApp, Chats,

Where The Plaintiff asking the the court :-
a) to put a lien on the A/C s 32412 & 35064 under the new registration YI BAH

& YI BAN ,till the defendant ,pay the required amount stated in the NDNC s

Agreements
b)to enter judgment in his favor against the defendant and for compensatory
damages in an amount of 2 Million Dollar that is sufficient to compensate for
Commission and for actual consequential and incidental losses ,sustain a result of
Defendant not fulfilling commitments , denying services of the plaintiff plus
interest ,cost of reasonable attorney advice fee torturous interference, losing
opportunities to extend business.

Date Dec 8h,2020

ZS

Plaitiffs 6 © Rifaat Abul Hosn
Address: 14565 Malcolm St.

South Gate, Mi 48195

E Mail <ref2708@yahoo.com >

 

 
 

Case 4:20-cv-13442-MFL-CIl ECF No. 1, PagelD.4 Filed 12/23/20 Page 4 of 33

 

 

 
 

Case 4:20-cv-13442-MFL-CI ECF No. 1, PagelD.5 Filed 12/23/20 Page 5 of 33

INDEX
FOR
FIRST BUSINESS YEAR 2017

Document Page

1. Mandate of Apr.13"",2017

N.D.N.C. Between Plaintiff & Defendant

3. Boeing E Mail contact with Mr Graig
Auestad Director

4. MSN 32412 Spec.as per Fly Baghdad
requirment list by Boeing

5. Aircraft Purchased by Fly Baghdad,New
Registration

6. E Mails By Fly Baghdad Asking Plaintiff
To Participate and help

7. E. Mail Mr. Al Hamadany C.E.O. Apr. 6'",2017

N

 

 
Case 4:20-cv-13442-MFL-CI ECF No. 1, PagelD.6 Filed 12/23/20 Page 6 of 33

rimc SUS
FLY BAGHDAD

Dear Sir or Madam -

We hearby authorise Capt Refaat Abul Hosn to source these aircraft for
purchase one ore more of these aircraft our Airline .

we would appriciate it if you would give our Mandated Agent your complete
cooperation and supply the information they request on your available aircraft
as promptly as possible . please do not contact my staff directly on this issue .
as we wish that you wok directly with our Mandates. thy will keep us up to
date on all points .

Sincerely .

—

LH

Mr. Natheer A. Al -Jabouri
Title : Technical Department

 
 

Case 4:20-cv-13442-MFL-CI ECF No. 1, PagelD.7 Filed 12/23/20 Page 7 of 33

(1)
(2)

1.

2.

slacnS!Lo
FLY BAGHDAD

NON-DISCLOSURE AND
NON-CIRCUMVENTION AGREEMENT

This Non-Disclosure and Non-circumvention Agreement (the Agreement) is entered
into this day April 13,2017 by and among:

Fly Baghdad Huniya Square Sector 925 St 25,Buiding 66 Baghdad Iraq
Capt. Refaat Abul Hosn 14565 Malcolm St. South Gate Mi 48195 ,USA

RECITALS

WHEREAS, the Parties are currently engaged in discussion with respect to entering into
a business relationship in which one party (the introducing Party ) may introduce the
other Party (the Meeting Party) to clients , bankers investors and other persons and
entities Known to the introducing party ,which shall be known collectively as “Client” and
each individuality, a “Client” and

WHEREAS, in connection with possible transaction between a party to this
agreement with the other party or Client of the other Party , the parties to this
agreement may request certain within and oral information concerning the other. Each
party (a Disclosure ) is willing tto furnish the other ( a Recipient ) with Confidential
Information ( defined below )

NOW, THEREFORE , in consideration of mutual understanding , it is hereby agreed
by and between the parties as follows :

Confidential information _.. For purposes of this agreement ,the term “Confidential
information “ shall means any and all information provided to recipient by or behalf of

other Disclosure whether in writing ,orally ,verbally ,electronically or machine reliable
form , through demonstration or in any other manner, and shall include without
limitation , any information regarding or relating purchase of aircraft

Use of confidential information. The Confidential information will be used by Recipient
solely for the purpose of purchasing of an aircraft

Exceptions

The protection rights and requirement of First party ,and the legal right of second party
Case 4:20-cv-13442-MFL-Cl ECF No.1, PagelD.8 Filed 12/23/20 Page 8 of 33

10.

ala SILO
FLY BAGHDAD

Procedure to protect confidential information . For the purpose Of protecting confidential
information received from Discloser Here under . Recipient, in addition to and without
limiting the generality of the provision of secter 2 hereof ,will use all reasonable efforts to
protect the confidentiality thereof. including without limitation, efforts with those it
employs for the protection of its own confidential and proprietary information

Introduction and identification of Client_. An introduction party shall not Discllose any
confidential information including without limitation the identity of a Meeting Party to
one of its Client s without the express written consent of the Meeting party upon the
making of any introducing party of one of its clients to meeting party , the parties hereto
shall duly inform each other in wanting to identify such client and the introducing party of
such client

6.Validity Survival. The Validity of the agreement is for 12 Months .The Parties
acknowledge and agree that either of them may terminate the agreement and any
relationship between them at any time .

No Licence. Recipient acknowledge and agree that nothing contained in this Agreement
will be construed as grantin Any wright ,by license or otherwise , to Recipient to any
Confidential Information or to any copy write , Trade Mark Service marks , patent right
,trade secret, or other proprietary Rights to Discloser

Governing Law . This Agreement shall be construed and enforced in accordance with the
Laws of the United States of America choice and of Laws

The Compensation >. Of Services for the second party is 5 % ( five per cent ) of the value
of the Aircraft will be paid by the first Party upon the purchase of the Aircraft

The_price of the Aircraft. In case no purchase agreement available to the second party
,then the price can be determined by an official appraisal assigned by the second party and
the payment of the services for the second party ,should be paid upon the delivery of the
Aircraft with no delay.

This Agreement sets forth the entire Agreement and understanding among the parties
relating to the subject matter hereof and Supersede all prior agreements and
understanding with respect To such subject mat
 

 

Case 4:20-cv-13442-MFL-CIl ECF No. 1, PagelD.9 Filed 12/23/20 Page 9 of 33

 

Dlacs SIO
FLY BAGHDAD

11. Counter parts > The agreement include a email of same may be executed in several
counterparts. Inan email shall constitute a Duplicate original of same

WITNESS WHEREOF the Parties hereto have executed and delivered this Agreement as of
this date , Thursday Apri! 13,2017

Accepted for Fly Baghdad Accepted For Capt ,Refaat Abul Hosn

Accepted for
Refaat Abul Hosn

Accept for
Fly Baghdad
25" Street Bidg 66
Al Hurriya Sq
Baghdad, Iraq
Natheer Al Jebouri

Tech Dept ,
- (ey ‘
ott

  

we 7 ” A: } syit
2 pve Date: 2017

 

 
 

Case 4:20-cv-13442-MFL-CIl ECF No. 1, PagelD.10 Filed 12/23/20 Page 10 of 33

737-700 availability CRM:0003611Yahoo/Inb
Auestad, Craig A <craig.a.auestad@boeing.com>
To:ref2708@yahoo.com

Thu, Apr 6, 2017 at 9:50 PM
Hello Rifaat,

As we discussed I’ve attached a list of 737-700 aircraft that are on the market. | don’t know their current
status. Boeing doesn’t represent these aircraft so you will need to speak with the individuals listed for
more details on each aircraft.

Best regards,

Craig Auestad

Director - Business Development

Opportunity Development

Boeing Commercial Airplanes

Office: +1-206-766-2167

Mobile: +1-206-330-5792

www.boeing.com/startup

Notice: This communication may contain privileged or other confidential information. If you are not the
intended recipient, or believe that you have received this communication in error, please do not print,
copy, retransmit, disseminate, or otherwise use this information. Also, please indicate to the sender that
you have received this e-mail in error, and delete the copy you have received. Thank you.

Search Supply Results 06 Apr 2017.csv
7.6kB

RE: 737-700 availability CRM:0003611

Yahoo/Inbox

Auestad, Craig A <craig.a.auestad@boeing.com>

To:Rifaat Abul Hosn

Thu, Apr 6, 2017 at 11:08 PM

The list | sent you has the following for each aircraft listed:
Contact Company

Contact Individual

Contact telephone number

Contact email

They are shown in Columns M through Columns P in the excel file.
Best regards,

Craig Auestad

Opportunity Development

Boeing Commercial Airplanes

206-766-2167

From: Rifaat Abul Hosn [mailto:ref2708@yahoo.com]

Sent: Thursday, April 06, 2017 1:05 PM

To: Auestad, Craig A <Craig.A.Auestad@boeing.com>

Subject: Re: 737-700 availability CRM:000361 1

 

 
 

 

Case 4:20-cv-13442-MFL-Cl ECF No.1, PagelD.11 Filed 12/23/20 Page 11 of 33

Hello Sir thank you for your Great Help ,and your time spent to help , do you think | may ask for a list
could show the contact details for the owners as the list | have it is not clear

thanking you for your help

Rgrds

Rifaat

 

From: "Auestad, Craig A" <Craig.A.Auestad@boeing.com>
To: "ref2708@yahoo.com" <ref2708@yahoo.com>

Sent: Thursday, April 6, 2017 9:50 PM
Subject: 737-700 availability CRM:0003611

Hello Rifaat,

As we discussed I’ve attached a list of 737-700 aircraft that are on the market. | don’t know their current
status. Boeing doesn’t represent these aircraft so you will need to speak with the individuals listed for
more details on each aircraft.

Best regards,

Craig Auestad

Director - Business Development
Opportunity Development
Boeing Commercial Airplanes
Office: +1-206-766-2167
Mobile: +1-206-330-5792

www.boeing.com/startup

Notice: This communication may contain privileged or other confidential information. If you are not the
intended recipient, or believe that you have received this communication in error, please do not print,
copy, retransmit, disseminate, or otherwise use this information. Also, please indicate to the sender that
you have received this e-mail in error, and delete the copy you have received. Thank you.

 
 

ECF No. 1, PagelD.12 Filed 12/23/20 Page 12 of 33

A6

20-cv-13442-MFL-Cl

Case 4

 

(Mad-D £9LT
IALM-4 6Z0E
WIVLG6N ZLTE
WYN-¥X £907
Wvd-VX 69TE
£0ZS- S60E
VNGLSN LLLZ
SOZSIH SSTE
TOZS-4 E60E
SM@4-D L567
LOZ81H LSTE
WV806N 69ZE
ASSTLN S6VT
6£0S-9
ASUTLN T6vL
dSM9-3 S96Z
OSM9-) £962
VLEBZN-S90Z
LU@S-€ T60E
[MX4-) 69LT
NSM9-D 196Z
@Ul-LA 6STE
[Mad-D TLLT
VIO-fL TLb2
ISM4-D TOTE
aDO-TL 6907
620-4 £98T
WIVA-VX TLTE
349-d 660€
VNBLSN S27
NSM9-D TS6Z
‘NS —- SE0S-4
SJON Jayjuaiing

P2y ..D ysaad five :

GGGCbOGEECEGESS

=
Ww

SGSOSGEGCEGSOEKSEES

“

Pda W990 14.g}9ejUOD IeNDeIUO} 109}9e]U0D

suewApue 12-676 :yd suey Apuy 29 UOIIeIAW) NOLLVIAY L3SLS3M
-apoueyne uelne aenbew YyNODWW YWNOOWAI
suetu'Apue 17-66 ‘yd sue Apuy 25 uolelAy IX3WOUSY IXJINONSY
edoy'sluap [ ESe+ :yd 230H siuaq ely JAWS ZIAY DAWS IXINOUaY
Iuljaysew E8-S// :Yd sISSIZ BAaIS I4IV WYES NISV31 Ald IXJINONRV
HUM"JaUe? T ESE+ -Yd YAR JaHeD SVMV IHD ODdvd = eutyd iv
esoystuap 1 €S€+ :Yd 20H Siuag BlAY JAWS ALVIN Wd ALY 2
WuNayew €8-SZL :Yd dISSIZ BAdIS IY WVER-STOZ 4VD3 Af MVLSV3
WyMsaVe? T Eset :yd YM JeUeD SVMV IHD OD5Vd = euIYD JIy
oo weyeld T ESe+ :yd 9 WeYeIO HeIAY JOg LVIAVIOg = ahsam
JBulaxIeW €8-G// 24d siSsIZ aAaIS Jaty WVAE STO? 4V99 .3l YVLSV3
e@swepes 7 (SZ7p) :ydays ‘swepy deqay dvouaV IXJWONIV
e@suepes 7 (SZ) :yd sepy anaisn'a dequay = dvVOUSVNNOD NNS
6 Py-9S7-LO7-vr+ -yd 7 UeYeUOL ANE GAC DuIV DVGN IY NIWVIX
e@swepes 7 (Szp) ‘yd sepy aaajga'g deqiey = dvIYIVNNOD NNS
oo weyesd T ESE+ :Yyd 2D weYyesd Ney DOG LVIAV 20a = Jahsam
oo weyess T ESe+ :Yd ID WeYyeug Ney OG LVIAVDO8 = Jefsam
eBoy'suap T ESE+ :Yd 230H Sluaq BIAY JEWS 1007 dS¥lV ‘AMHLNOS
Wymsayed T eset -ydiyMsaue> = =—- SUM :ZOVE NSW euly IV
suew'Apue 17-606 ‘yd suew Apuy 25 UOHRIAYI NOILWIAV LArLSaM
oo weYyesd T ESe+ yd 29 WeYeig Ney JOG LVIAVIOG = Jafisam
IBUIJSxIeW EB-G// :Yd sISSIZ BAIS IY WV / ALINYSLI VMI Lar
suewApue 17-696 :yd suey) Apuy 2D uoleIAy) NOLLVIAW LafiSaM
suewApue 17-676 :yd suey Apuy 29 UoHeIAY) NOILVIAW 0D-s1eWe>
WYUM"JaUe? T ESe+ Ud UM JaHeD SVMV SvVMV yefisem
suewu‘Apue 17-676 :yd sue Apuy 2D UOreIAy) NOILWIAY 0-s1eWeD
e@swepes Z (SZt) -ydsepy anaisa'gdeqiay = dVDNSV IV NSWVIX
July E8-GLz ‘Yd HISSIZ BAYS Dy WEE NISW41 Ald IXINOUSV
WyM-JaUed T EGE+ Yd UM JayeD SVMViTPZE NSW DUA
edoy'siuap T €Se+ :Yyd 2804 sluag eA JAWS ILVW W42 ILVW W492
oo weyesd T ESe+ :Yyd 9D weYyesg NeIAY DOG LVIAY DOG = Jafisam
6byb-9S7-L07-py+ :yd 7 UeYeUOL YNV@ GAC DUIV DVN IV NaNvIX
JaUMQ JOyeuadC

Aig‘aes :207/€2/TT
Alg‘aleS sHteHHtaH
AJQ‘S1eS sHtetititHH
Aig‘ajes 102/6T/0T
Aig ‘a|eS #itHHHtHi
Aig‘ayes #titHittitit
Aiq‘a|eS sitet
Alg‘aqes seHHHHEt
AIG‘O1eS RHA
AIQ‘OteS sHHeH HHT
AsQ ‘a1 eS ste
AJC‘o|eS sHHtitHAHHE
Asg‘aleS Hist
ANG #AHHE HHH
AlQ‘o[eS +HHHHHHHT
AJC‘O1eS #4
Alg‘aleS sitetHtHet
AlQ‘aleS steHHHt
AIQ‘o|eS iH
Aiq‘ayes #itHeitHttt
Aig ‘ales #HtHHHHH
Alg‘ayes sittitittHtt
Aiq‘ales TZ07/8Z/%
Aig‘aes 8607/87/Z
Aug ‘ales seHstettt
AIQ'2|eS sHHHHHH
AiQ‘aleS seth
AlG‘ales sHtHHHHe
Aig ‘a|eS atti
Aig ‘a|eS ste
Arg ‘aes seHtteitHtt
ANG ste
SUD, aqeyleay

007
9002
7007
vO0z
s00z
s00z
£002
2002
S002
6007
z007
y00z
£007
£002
€002
6002
6007
£002
S007
S007
6002
007
s00z
9002
6002
S002
7007
so0z
7002
£007
6007
£007

‘L-9SW49
‘L-9SWID

_ Z-9SINAD

WOA

‘8Z-9SWAD
'82-9S1N4D
'aZ-9S1NAD
'aZ-9SW4D
‘82-95
‘aZ-9SW4D
‘8L-9SISD
‘92-9959
‘8Z-9SWAD
'82-9SINAD
‘€L-9SWAD
'€Z-9SINAD
‘€L-9SWSD
'8Z-9SW49
‘@L-9SWID
‘82-9SW49
'82-9SWID
‘82-9S\INJD
'8Z-9SWNAD
'dZ-9SW4D
‘9LZ-9SIW4D
'aL-9SW49
‘82Z-9SWAD
‘€L-9SW49
‘8Z-9SW4)
‘GL-9SW49
‘8L-9SINSD
'82-9S51INAD
‘GZ-9SWd9

auigug

IW39 002-
Iw9 00Z-
IW9 00Z-
IW49 00Z-
~ IWd9 002-
Iwd 002-
IWs9 002-
WD 002-
IW49 00Z-
IWS) 002-
IW49 002-
Wd OOL-

IW49 002-
IW9 ,002-

W402 ‘00Z-
IW49 OOZ-
IW49 002-
WW2 002-
IW4D 002- |
WD 002- <
IW9 00-
Idd 002-
IW42 00Z-
Idd 00Z-
149 002-
IW42 O0£-
IW? 00Z-
IW49 O0Z-
iW49 00L-.
IW2 O02-
iW9 O02-
IW49 O0£-

43j~w3u3

 

oe

fsPOoW

LEZ
ced
cel
ced
LeL
cez
LeL
é€L
Led
ed
ceZ
LEL

* 4€L
LEL

LEL
Lee
LeL
LeZ
LeL
Lee
LEL
LEL
LEL
LEL
LEL
LEL
Lee
LEL
Lee
Led
LEL
Led

Jaduasseg T
daZuasseg T
Jaguassed T
daduassed FT
saduassed T
sagduassed T
Jaguasseg T”
saduassed T
daduassed T
Jaduasseg T
sJasuassey T

" JaBuassed T

addy

Jaguassed [
Jaduasseg T
JaBuassed. T
dadugsseg 'T
saduassed T
JaBuassey T:
Jasuassed T
saZuassed T+
JaBuassed t
Jasuassed T
Jasuasseg
daSuassed T
saSuassed T
jaduassed T
Jaduasseg FT
Jasuassed T
sa3uassed T
daSuassed T
daSuassed T
daguassed T
ssej  Ayqueno

L9Lz€
oLE6z
€87Z0€
o6ze€
e67vE
BESbE
Zzpze
ztwze
EZOvE
B80LE
Elvze
8E00E
LBLEE
85787
9BLEE
€699€
O60zE
SBLEE
ZZ0ve
89L7E
680LE
osz8z
69LZE
osrve
T699€
oz6ee
vE9OE
S6ZvE
STpZE
Tzvze
68996
9S90€
NSW
 

 

Case 4:20-cv-13442-MFL-CIl ECF No. 1, PagelD.13 Filed 12/23/20 Page 13 of 33

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF
MICHIGAN

Refaat Abul Hosn
Plaintiff

Vs. Case No.

Honorable Judge

Fly Baghdad Airline ,et al F.B.
Jointly & Severally

Defendant

 

PRO_SE

The 2 Aircrafts was arranged by Capt Refaat Abul Hosn In Contact with Boeing

Current Registration forthe 737700 YIBAN PREVIOUS MSN 32412
REGISTRATION HL 8205 ,April ,2017

Current registration for the 737 800 YIBAH PREVIOUS MSN 35064 PREVIOUS
OPERATER TRAVAIRA AIR REGISTRATION was PK TVV
Case 4:20-cv-13442-MFL-CIl ECF No. 1, PagelD.14 Filed 12/23/20 Page 14 of 33

Re: A320
Yahoo/Sent

Rifaat Abul Hosn <ref2708 @yahoo.com>

To:Tarif Othman
Mar 22, 2017 at 9:34 AM

Thanking you for asking us to help i shall be in touch in very short time best regards
Rifaat
Sent from Yahoo Mail on Android

On Tue, 21 Mar 2017 at 3:48 p.m., Tarif Othman
<othmantarif@yahoo.com> wrote:

——— Forwarded Message -----

From: Tareef Othman <tothman@flybaghdad.net>
To: othmantarif@yahoo.com

Sent: Tuesday, March 21, 2017 4:18 PM

Subject: A320

Dear Cap.

Ref. to the tel. call between us attached the POF and the aircraft needed for our
company

BRs
Tareef Othman

Safty & Quality Manager

+964 782 7860 346

Preview attachment Bank.PDF
Preview attachment C.E.0-007.PDF

a
C.E.O-007.PDF
616 KB

cd

Bank.PDF

57 KB

Preview attachment C.E.O-007.PDF

rr)
C.E.0-007.PDF
616 KB

 
 

Case 4:20-cv-13442-MFL-Cl ECF No.1, PagelD.15 Filed 12/23/20 Page 15 of 33

Ali Al-Hamdany <aalhamdany@flybaghdad.net>
To:ref2708@ yahoo.com

Cc:Tareef Othman

Apr 6, 2017 at 12:36 PM

Dear Captain

It was pleasure talking to you,

As discussed | have made some minor corrections on the letter, attached, can you please send
it to us by email on letter head with signature and stamp
Thanks in advance

Ali Al-Hamdany

Chief Executive Officer

On 6 April 2017 at 11:59, Tarif Othman <othmantarif@yahoo.com> wrote:

 

----- Forwarded Message -----

From: Rifaat Abul Hosn <ref2708@yahoo.com>
To: Tarif Othman <othmantarif@yahoo.com>
Sent: Thursday, April 6, 2017 11:55 AM
Subject: purchase of 737-700

Inclosed sir the attachment required please do not hesitate to ask if you need any further

Best Perssonal regards

Rifaat

FLY BAGHDAD DISCLAIMER

This e-mail (and any attachment(s)) contains information which may be privileged and
confidential. If you are not the intended recipient you may not peruse, use, disseminate,
distribute or copy this message. If you have received this message in error, please notify the
sender immediately by e-mail, fax or phone (listed above) and return or destroy the original
message. Any views or opinions presented in this email or any attachments are solely those of

the author and do not necessarily represent those of Fly Baghdad.
Mr. Hamdany Prepered letter.doc
34.5kB

Settings
Ali Al-Hamdany

aalhamdany@ flybaghdad.net
Edit contact

 
Case 4:20-cv-13442-MFL-CI ECF No. 1, PagelD.16 Filed 12/23/20 Page 16 of 33

 
Case 4:20-cv-13442-MFL-CIl ECF No. 1, PagelD.17 Filed 12/23/20 Page 17 of 33

INDEX
FOR
Second Business year 2018-2019

Document Page

1. Mandate of 06/09/2018

N.D.N.C Page 1,2,3

3. Boeing E Mail contact with
Mr. Graig Auestad

4. MSN 35064 Spec. as per Fly
Baghdad requirement

5. Aircraft Purchased by Fly Baghdad
Registration Changed

6. E Mails request by Fly Baghdad requesting
Plaintiff to participate and help

7. EMail al Basheer CEO Aug 21*,2018

N
 

Case 4:20-cv-13442-MFL-CI ECF No. 1, PagelD.18 Filed 12/23/20 Page 18 of 33

yJira5 tclo
FiuBaghdad.net

 

No: CEO-145
Date: 06/09/2018

Sub: Mandate

To whom it may concern.

We FlyBaghdad airline recently appointed Rifaat Abul Hosn, to proceed
with locating of B737-700 and B737-800 YOM 2005 or younger, for
outright purchase or lease to purchase. This mandate is effective for 90
days from the date mentioned above till further notice.

   

asheer Al-Shabbani
C.E.O.

Fiybaghdad

 

 

“oy

eh. #964 (OT) 7780197

FAX - =944 (QT) 7789079" WWWFLYBAGHDAD .NET

HURRIVA SQUARE . SASIL NETIGHBORTHCOCD - SECTOR 325 MOREINFO@FLYBSAGHDAD NET
Sv 25° SUILDINGG66 - JAGHDAD - IZAQ / 2.0.20X : 2216 CALL CENTER 5666

 

 
 

Case 4:20-cv-13442-MFL-Cl

 

ECF No. 1, PagelD.19 Filed 12/23/20 Page 19 of 33

NON-DISCLOSURE AND

NON-CIRCUMVENTION AGREEMENT

 

This Non-Disclosure and Non-Circumvention Agreement (the “Agreement”) is entered into
this day by Dec.23",2018, and among:

(1) Fly Baghdad
(2) Rifaat Abul Hosn

First Party
Second Party

RECITALS

WHEREAS, the parties are currently engaged in discussions with respect to entering into a
business relationship in which one party (the “Introducing Party”) may introduce the other
party (the “Meeting Party”) to clients, brokers, investors, and other persons and entities known
to the Introducing Party, which shall be known collectively as “Clients”, and each individually,

a “Client”); and

WHEREAS, in connection with a possible transaction between a party to this Agreement with
the other party or any Client of the other party, the parties to this Agreement may request certain
written and oral information concerning the other. Each party (a “Discloser”) is willing to
furnish the other (a “Recipient”) with Confidential Information (defined below)

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is hereby
agreed by and between the parties as follows:

Confidential Information, For purposes of this Agreement,

1.

the term “Confidential Information” shall mean any and all
information provided to Recipient by or on behalf of Discloser
whether in writing, orally, visually, electronically or in
machine readable form, through demonstration or in any other
manner, and shall include, without limitation, any information
regarding or relating to purchase of aircraft.

Use_of Confidential Information. The Confidential
information will be used by Recipient solely for the purpose of
purchasing of an aircraft.

Exceptions.
The protection rights and requirements of First Party and the

legal rights of Second Party

Procedure to Protect Confidential Information. For the
purpose of protecting Confidential information received from
Discloser hereunder, Recipient, in addition to, and without

 

limiting the generality of, the provisions of section 2 KE

Sb LRU Lo!
—=- FlvBeghdea net]

1
 

 

 

Case 4:20-cv-13442-MFL-CI ECF No. 1, PagelD.20 Filed 12/23/20 Page 20 of 33

will use all reasonable efforts to protect the confidentiality
thereof, including, without limitation, efforts commensurate
with those it employs for the protection of its own confidential
and proprietary information.

5. Introduction and identification of clients. An Introducing
: Party shall not disclose any Confidential Information,

including, without limitation, the identity of a Meeting Party,
to one of its Clients without the express written consent of the
Meeting Party. Upon the making of any introduction by an
Introducing Party of one of its Clients to any Meeting Party,
the parties hereto shall duly inform each other in writing to
identify such Client and the Introducing Party of such Client

6. Validity, Survival. The validity of this Agreement is for 6
Months. The parties acknowledge and agree that either of them
may terminate this Agreement and any relationship between
them at any time by written request from the Termination
application party and written approval by the Termination
granting party. Each party’s obligations pursuant to section !
above shall survive any expiration, termination or cancellation
of this Agreement and shall continue to bind the parties hereto
for up to six (6) months following any such expiration,
termination or cancellation of this Agreement.

7. No License. Recipient acknowledges and agrees that nothing
contained in this Agreement will be construed as granting any
rights, by license or otherwise, to Recipient to any Confidential
Information, or to any copyrights, trademarks, service marks,
patent rights, trade secrets, or other proprietary rights of
Discloser.

8. Governing Law. This Agreement shall be construed and
enforced in accordance with the laws of Beirut, Lebanon, or

the United States

9. Dispute
The interpretation and enforcement of this agreement in case

of dispute, should be solved in good faith between the two
parties. If this can not be solved then the two parties accept the

laws of Beirut Lebanon, or United States of America. The
verdict will be binding and absolute. te

   
 
  

WM iva
TA Lol )
Yeo ndead net |

i
j
 

 

Case 4:20-cv-13442-MFL-CIl ECF No. 1, PagelD.21 Filed 12/23/20 Page 21 of 33

10. Payment and compensation for services for the second party is
5% (five percent) of the price value of Aircraft will be paid by
First Party upon leasing or lease to purchase or upon delivery
or purchasing later of same Aircraft by Fly Baghdad and or the
Deal Financed by a group was introduced by the second party.

11. The price of the Aircraft in case no purchase contract
agreement. The price will be given by official appraisal
selected by the second party.

12. | The payment of the above services and commission should be
paid with no delay after the delivery of each Aircraft.

13. The first party shall not use the companies introduced by
second party only after the consent of the second party.

14. Entire Agreement. This Agreement sets forth the entire
Agreement and understanding among the parties relating to the
subject matter hereof and supersedes a;; prior agreements and
understandings with respect to such subject matter.

15. Amendments. No modification or amendment hereof shall
be of any force or effect unless, reduced to writing and signed
by the party against which enforcement of such modification

or amendment is sought.

16. Counterparts, This Agreement, including a email of same,
may be executed in several counterparts, and this executed
agreement and each executed counterpart, in an email shall
constitute a duplicate original of the same.

Whiteness whereof the parties hereto have excited and delivered this

 

Agreement as of this date Dec 23,2018

Accepted for: First Party Accepted for:Second Party

Basheer A]-Shabbani ,CEO Refaat Abul Hosn

Hurriya Square, Sector 975 1500 W.Fort St.

St 25 Buildings -Baghdad, Iraq Detroit ,MI 48216

P.O.Box :2216 E Mail < ref2708@yahoo,com>
a LE

Bo ois

 

me fo dscccadret|

 
 

 

 

Case 4:20-cv-13442-MFL-CIl ECF No. 1, PagelD.22 Filed 12/23/20 Page 22 of 33

RE: Boeing 737-700 or 800 to buy CRM:0003750
Yahoo/Archive

Auestad (US), Craig A <craig.a.auestad@boeing.com>
To:Rifaat Abul Hosn

Cc:Hinnaland (US), Barbara J

Wed, Aug 22, 2018 at 2:16 AM

Hello Rifaat,

It is nice to hear from you again. I’ve attached a list of 737-700 and 737-800 aircraft that are on
the market. | don’t know their current status. Boeing doesn’t represent these aircraft so you
will need to speak with the individuals listed for more details on each aircraft.

Best regards,

Craig Auestad

Director - Business Development

Opportunity Development

StartupBoeing (startup-airline support)

Boeing Commercial Airplanes

www.boeing.com/startup

startup@boeing.com

Notice: This communication may contain privileged or other confidential information. If you are not the
intended recipient, or believe that you have received this communication in error, please do not print,
copy, retransmit, disseminate, or otherwise use this information. Also, please indicate to the sender that
you have received this e-mail in error, and delete the copy you have received. Thank you.

From: Rifaat Abul Hosn [mailto:ref2708@yahoo.com]

Sent: Tuesday, August 21, 2018 6:31 AM

To: Auestad (US), Craig A <Craig.A.Auestad@boeing.com>
Subject: Boeing 737-700 or 800 to buy

Dear Sir

| am interested to buy lease a 737-700 or 800 for Baghdad

| look forward if | have a list or you have an an A/C to sell in this category , | was always
having the advise from you in the past

best regards

Rifaat Abul Hosn

tel +9613964070

Search Supply Results 21 Aug 2018.csv
43.8kB
 

41179
32885
33455
30099
33561
33563
938494
4= 30827
«930274
(\138820
)30826
29247
0.32367
35285
©30671

N3¢6552

A
Ci
132366
35224
35213
LL30281
30881
337422
333821

= 32
oD 602

032773
34271

O-z6810
133451
29654
735212
[28071
29672D

LL2g249
_ 37260
(40317
_1}28377
LL30098
= 30882
129652
40287
©29930
“T36554
C3654
33621
136848
<$35064
32904
(230650
(35022

36435

1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
1 Passenger
i Passenger

737
737
737
737
737

737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737
737

-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI
-800 CFMI

CFMS56-7B:
CFMS6-7B:
CFMS6-7B:
CFMS56-7B:
CFMS6-7B:
CFMS56-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS56-7B:
CFMS56-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS56-7B:
CFMS6-7B:
CFM 56-7B
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS56-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B.
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:
CFMS56-7B:
CFMS6-7B.
CFMS6-7B:
CFMS56-7B:
CFMS6-7B.
CFMS6-7B:
CFMS6-7B:
CFMS6-7B:

2016 #HHHHHHE Sale, Dry
2002 11/24/202 Sale,Dry
2004 HHH Sale,Dry
2001 ##HHHHHHE Sale,Dry
2004 #HHHHHHH Sale,Dry
2004 ##H#HHHHH Sale,Dry
2009 #H#H##HHHH Sale,Dry
2004 #HH#HHHHH Sale,Dry
2001 11/15/201 Sale,Dry

O HHHHHHHH Sale,Dry,WSUNWING UNDISCLO! AerCap

2005 #HHHHHHH Sale,Dry
2000 6/29/2017 Wet
2002 ##HHHHHH Sale,Dry

2009 #H#H#HHHHH Sale, Dry,WHAINAN Al AERCAP

2003 ####H##HH Sale,Ory
2008 6/30/2022 Sale,Dry
2009 #HHHHHHH Sale,Dry
2012 #HHAHHHH Sale,Dry
2002 ##H#HHHHH Sale,Dry
2008 ###H#HHHT Sale,Dry
2007 6/29/2017 Dry,Sale
1990 2/27/2020 Sale,Dry
2002 #HHHHHHH Dry,Sale
2010 6/29/2017 Dry

2005 #####HHH Sale,Dry
2002 ######HHH Sale,Dry
2001 3/31/2020 Sale,Dry

2007 #####HHH Sale,Dry,W GOL

2008 #HHHHHHT Sale,Dry
2004 ###H#HHHH Sale,Dry
2009 #H#HHHHHH Sale,Dry
2007 #HiHHHHH Sale,Dry
1998 6/29/2017 Dry

2005 ####HHHH Sale,Dry
2002 #####H##HH Sale,Dry
2011 ##iitHHHH Sale,Dry
2012 ####H#HHH Sale,Dry

URUMQI AAIRCASTLE Aircastle Li Jane O?Cal ph: +353 (Jjocallaghar
SRIWLJAYA AVIATION t Aviation Ce Andy Mans ph: 949-21 andy.mans
UNITED AIF SMBC AVI4 SMBC Avia Denis Hog: ph: +353 1 denis.hoga
AMERICAN SMBC AVIA SMBC Avia Denis Hog: ph: +353 1 denis.hoga
TAIMYR All AIRSP 2007 SMBC Avia Denis Hog: ph: +353 1 denis.hoga
SUNEXPRE: RBS AEROS SMBC Avia Denis Hog: ph: +353 1 denis.hoga
RYANAIR SMBC AVIASMBC Avia Denis Hog ph: +353 1 denis.hoga
SUNEXPRE: AIRSP 2007 SMBC Avia Denis Hog: ph: +353 1 denis.hoga
SUNEXPRE: AVIATION ( Aviation Cz Andy Man: ph: 949-21 andy.mans
Adams, Ste ph: 425-23 sadams@a
SUNEXPRE. AIRSP 2007 SMBC Avia Denis Hog: ph: +353 1 denis.hoga

CORENDO! AASET 201 Corendon. Mine Aslar ph: +90-54 ikahya@corendon-airl TC-TJJ

SUNEXPRE: MACQUAR Macquarie Julian Julian.Ode:
AerCap Adams, Ste ph: 425-23 sadams@a
AEROMEXI AIRCRAFT ° AerCap B.\ Steve Adar ph: (425) 2 sadams@a
SUNWING AVIATION (Aviation Cz Andy Mans: ph: 949-21 andy.mans
JET AIRWA SHELL MAK Aviation Cz Andy Man: ph: 949-21 andy.mans
COPA AIRL SMBC AVIA SMBC Avia Denis Hog: ph: +353 1 denis.hoga
SUNEXPRE. MACQUAR Macquarie Julian Julian.Ode:
SPICEJET SKY HIGH I ICBC Leasir Jim Liu Tel :+353-1 liujun@icb
AMC AIRLII AMC AIRLII Moon Jet (James Moc ph: Email

AIR EUROP AVIATION ( Aviation Ce Andy Man: ph: 949-21 andy.mans
XTRA AIRW AERSALE U Aersale Avi Alan Kehoe ph: +353-8-7939-3534

3207 B-1568
2587 PK-CMF
2059 N33292
2027 N976AN
2791 VQ-BQT
2795 D-ASXS
2829 EI-EKB
3021 D-ASXR
1649 TC-SUU _—_G: winglets

3335 C-GUUL  G:

2023 D-ASXQ. G:

SN: IOSA certified aircraft availabl

G: Brand new aircraft in GOL spec

DADDAAD

3043 D-ASXI G

3323 8-5427.  G

2309 N858AM _G: BAT: Aircraft available for dry ¢
G
G

2349 C-FLSW
2887 VT-JBK
2831 HP-1728ChG:
3041 D-ASXG GG:
2929 VT-SLE G:

SU-BPZ — SN: Moon Jet Group is extremely
1789 EC-IDT G:

N881XA SN:

HAINAN ALACCIPITER Accipiter Shane O'Cc ph: +353 1 shane.oconnell@accit B-5733 BAT:

NOK AIR CHISHIMA SMBC Avia Denis Hogz ph: +353 1 denis.hoga
HAINAN Al SINO AMEISMBC Avia Denis Hoge ph: +353 1 denis.hoga
AIR EUROP AVIATION | Aviation Ce Andy Man: ph: 949-21 andy.mans
COMPASS . CDB Financ Mark Craig ph: +353 8 Mark.CRAI:
DALIAN AIF TIANLANG ICBC Leasir Jim Liu Tel :+353-1 fiujun@icb
UNITED All SMBC AVI/ SMBC Avia Denis Hog: ph: +353 1 denis.hoga
UKRAINE IT SAN CLEMI Aviation Cz Andy Mans ph: 949-21 andy.mans
AIR MADAISKY HIGH | ICBC Leasir Jim Liu Tel :+353-1 liujun@icb
ANADOLU STELLAR Al DVB BANK Jonathan L ph: +44-207-256-4449
CHANGAN AIRLINES SMBC Avia Denis Hogi ph: +353 1 denis.hoga
AEROMEXI AIRCRAFT * AerCap B.\ Steve Adar ph: (425) 2 sadams@a
TUIFLY SMBC AVIASMBC Avia Denis Hogz ph: +353 1 denis.hoga
RYANAIR ORIX AVIA ORIX Aviat Mr Oisin Ri ph: +353 8 oisin.riordz

1999 #HHHHHH Sale,Dry,W TRANSAVI/ DCAL AVIA DVB Bank

2001 #####HHH Sale,Dry
2001 HHH Sale,Dry
2009 ##H##HHHH Sale,Dry
2012 ####H#HHH Sale,Dry
2001 ####HHHHH Sale,Dry
2009 8/24/2017 Sale,Dry
2010 ###HHHHH Sale,Dry
2006 6/29/2017 Dry

2010 9/17/2022 Sale,Dry
2008 #HHHHHHE Sale,Dry
2003 ####HHHH Sale,Dry
2002 #H#HHHHHH Sale,Dry
2009 ####HHHHH Sale,Dry
2010 11/18/201 Sale,Dry

AMERICAN AIRSP 200; SMBC Avia Denis Hogz ph: +353 1 denis.hoga
TUIFLY OHAIR I} LLAerCap Steve Adar ph: (425) 2 sadams@a
CHINA EAS SHELLMAK Aviation Cz Andy Man: ph: 949-21 andy.mans
RYANAIR ORIX AVIA’ ORIX Aviati Mr Oisin Riph: +353 8 oisin.riordz
GARUDA IP AIRCRAFT | Aircastie Li Jane O?Cal ph: +353 (Jjocallaghar
COPA AIRL AVIATION (Aviation Cz Andy Man: ph: 949-21 andy.mans
AIR CHINA SMBC AVIé SMBC Avia Denis Hogz ph: +353 1 denis.hoga
NOK AIR SMBC AVIANOK AIR aircraft lea ph: +662-900-9955

Skymark ACG ACQU Aviation Cz Andy Man: ph: 949-21 andy.mans
TRAVIRA A TRAVIRA A BBAM Steve Zissi: ph: 775-83 marketing(
TUIFLY NOIAERCAP Pé AerCap B.\ Steve Adar ph: (425) 2 sadams@a
TRANSAVI/AERCAP AerCap Adams, Ste ph: (425) 2 sadams@a
RYANAIR SMBC AVIASMBC Avia Denis Hog: ph: +353 1 denis.hoga
Westjet SAN CLEMI Aviation Cz Andy Mans ph: 949-21 andy.mans

 

2797 HS-DBD
2785 B-2676
1765 EC-IDA
3357 PR-VBK
2967 B-5196
2041 N76288
2885 UR-PSB
2927 SR-EBA

TC-SBG SN:

BAT: ACMI lease offer subject t

DAADAAAA

2061 G
2447 N860AM G
2821 OO-JAH_ G:
3345 EI-EVX G
3349 PH-HZE =G
2019 N974AN G
3255 D-AHFW
2891 B-5493—sG:
3341 EI-EVD G: BAT: Current lessee: Ryanair
3215 PK-GEO G:
2483 HP-1538CNG:
2815 B-5508 = G:
HS-DBO SN: 189
2661 HL8024 :
3223 PK-TVV
2545 SE-DZV
3273 F-GZHG
2807 EI-EKA
2659 C-FKWJ

DAHAAD
Case 4:20-cv-13442-MFL-Cl ECF No. 1, PagelD.24 Filed 12/23/20

ENGINES Engine 1 Engine 2

MODEL CFMS6-7B24 CFM56-7824
TOTAL HOURS SINCE NEW 29,197 Since New 30,250 Since New
TOTAL CYCLES SINCE NEW 20,776 Since New 20,694 Since New
APU

MODEL

TOTAL HOURS SINCE NEW GTCP131-9B

TOTAL CYCLE SIINCE NEW 47,640 Since New

44,731 Since New

AVIONICS

Dual Collins Flight Control Component

Honeywell VHF Transceiver

Honeywell HF Transceiver

Triple Avtec Audio Control Panel

Single Team SELCAL Decoder

Honeywell ADF Receiver

Honeywell ATC Transponder

Honeywell Weather Radar

Dual Honeywell VOR/ILS

Honeywell Display Electronic Unit (input for EADI, EHSI, Symbol generator)
Dual Honeywell Inertial Reference Unit

Honeywell Radio Altimeter

Single Honeywell EGPWS

Single Honeywell Solid State Cockpit Voice Recorder

Single Honeywell Solid State Flight Data Recorder

Dual Ducane Under Locator Beacon

Dual Smith Flight Management Computer (integrated with GPS)

Dual GE Multi Control Display Unit

Honeywell TCAS

 

Page 24 of 33

 

 
Case 4:20-cv-13442-MFL-CIl ECF No. 1, PagelD.25 Filed 12/23/20 Page 25 of 33

¢ Honeywell ELT

e Single Skyconnect system Flight Following

¢ Attitude Reference Indicator & EHS!

¢ Inflight Entertainment System with WIFI system

FLOORPLAN - 130 PAX CONFIGURATION

 
  
 

 

 

 

 

 

 

 

 

DOCTOR KIT (1)
GLOVE (1)
OXYGEN MASK (3)
OXYGEN MASK SPARE (5)
PRE (1)
PORTABLE OXYGEN BOTTLE (2) OXYGEN BOTTLE (1)
MEGAPHONE (1) OXFGEN MASK (1) Poe (1)
FULL FACE MASK (1)
HALON EXTINGUISHER (1) LIFE RAFT (1) ELT PORTABLE (1) PRE (1) west GLOVE (1}
UPE RAFT (1) ox ' HALON FIRE EXT (1)
/ /  RALON EXTINGUISHER vette anit! or ‘GEN MASK (1) CALEY Sv :
wen / / DONGLE SURVIVAL KIT (2) = = / JUNGLE SURVIVAL KIT (2) arn “
, = & ? ’
FULL FACE MASK (1) | / —_
GLOVE() | / i
M J SS ——
I L | FLASHLIGHT 2)
C=: A LIFE JACKET (2)
al | Lb A
Wie 14 iS 16 17 18 19 20 21 22 2324 25 26 Le
A
A sa FLASH LIGHT (2)
LIFE JACKET (2)
¢
oO) Nanaia ier ee 975
FULL FACE MASK (1) i a a
GLOVE (1) j FLASH LIGHT (2) FIRST AIO KIT (1} JUNGLE SURVIVAL KIT (2) THEE
LIFE JACKET (2). MEGAPHONE (1) JUNGLE SURVIVAL KIT (3} : N pse mn
FLASH LIGHT {2) PE (2) FIXED ELT OXYGEN BOTRE (1) ~ Guove tn)
FULL FACE MASK {1} UIFE RAFT (1) BEHIND CEILING FIRST AID KIT (1) 420 FIRE EXT (1)
PRE (1) OXYGEN MASK (1)

MISCELLANEOUS

¢ Landing Gear with antiskid system

¢ = Liferaft with EPIRB

¢ Baggage Compartment with Fire extinguisher and Smoke Detector System
* Cockpit Reinforced Door

e Portable Rechargeable Satellite Phone

¢ OEM standard emergency equipment (Doctor kit, First Aid Kit, Jungle Survival Kit, Life Vest,
Life Raft, Portable Fire Extinguisher, Megaphone, PBE)

e Fixed ELT and Portable ELT

 
Case 4:20-cv-13442-MFL-CIl ECF No. 1, PagelD.26 Filed 12/23/20 Page 26 of 33

Aircraft

Inbox

Basheer Al-shabbani <balshabbani@flybaghdad.net>

to me, Tareef

Dear C Rifaat

It was really good time when | knew you

Eng. Tareef he mentioned a lot of good things about you and | found myself has been motivated to

Dear C Rifaat now | am the CEO of Fly Baghdad and | am the one who make the decision for my c
company in order to improve everything in the company

Now we are looking for an aircraft under lease to purchase contract or through bank finance
The specification of the aircraft as below

1- BOEING 737-800 or 700

2- YOM 2004 or younger

3- fresh from C check

For more details you could ask Eng. Tareef
| want to hear from you cause we are ready
Thanks a lot

Basheer

Basher alshabbani

C.E.O of Fly Baghdad

+96478091 80298
balshabbani@flybaghdad.net

FLY BAGHDAD DISCLAIMER
This e-mail (and any attachment(s)) contains information which may be privileged and confidential.

1
Case 4:20-cv-13442-MFL-Cl ECF No.1, PagelD.27 Filed 12/23/20 Page 27 of 33

this message. If you have received this message in error, please notify the sender immediately by e
opinions presented in this email or any attachments are solely those of the author and do not neces

FLY BAGHDAD DISCLAIMER

This e-mail (and any attachment(s)) contains information which may be privileged and confidential. If you are not the int
this message in error, please notify the sender immediately by e-mail, fax or phone (listed above) and return or destroy
author and do not necessarily represent those of Fly Baghdad.

wonnennn= Forwarded message ---------

From: Basheer Al-shabbani <balshabbani@flybaghdad.net>
Date: Tue, Aug 21, 2018 at 4:05 PM

Subject: Aircraft

To: Rifaat Abulhosn <rifaatabulhosn4d0@gmail.com>

Cc: Tareef Othman <tothman@flybaghdad.net>

Dear C Rifaat

It was really good time when | knew you

Eng. Tareef he mentioned a lot of good things about you and | found myself has been motive

Dear C Rifaat now | am the CEO of Fly Baghdad and | am the one who make the decision fr
and | want to do the best for my company in order to improve everything in the company

Now we are looking for an aircraft under lease to purchase contract or through bank finance
The specification of the aircraft as below

1- BOEING 737-800 or 700

2- YOM 2004 or younger

3- fresh from C check

For more details you could ask Eng. Tareef

| want to hear from you cause we are ready

Thanks a lot
Basheer

Basheer alshabbani

 
 

Case 4:20-cv-13442-MFL-CIl ECF No. 1, PagelD.28 Filed 12/23/20 Page 28 of 33

C.E.O of Fly Baghdad
+9647809180298

balshabbani@flybaqhdad.net

FLY BAGHDAD DISCLAIMER

This e-mail (and any attachment(s)) contains information which may be privileged and confid
use, disseminate, distribute or copy this message. If you have received this message in erro!
(listed above) and return or destroy the original message. Any views or opinions presented i
do not necessarily represent those of Fly Baghdad.

FLY BAGHDAD DISCLAIMER

This e-mail (and any attachment(s)) contains information which may be privileged and confidential. If you are n:
copy this message. If you have received this message in error, please notify the sender immediately by e-mail,
views or opinions presented in this email or any attachments are solely those of the author and do not necessa

balshabbani@flybaghdad.net
Dear C Rifaat Thank u for your promote reply As regard to what | read in your email we are waiting

Rifaat Abulhosn <rifaatabulhosn40@gmail.com>
to tarif

for your kind attention

=  ReplyForward

 

 
 

Case 4:20-cv-13442-MFL-CI ECF No. 1, PagelD.29 Filed 12/23/20 Page 29 of 33

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF
MICHIGAN

Refaat Abul Hosn
Plaintiff
Vs. Case No.
Honorable Judge

Fly Baghdad Airline ,et al F.B.
Jointly & Severally

Defendant

 

PRO_SE

Service of Process

Clerk Office

Theodore Lavin U.S. Court House
231 W Lafayette Blvd. Room 599
Detroit MI 48226

Good Morning Sir/Madam
Subject : Complaint ,Documents ,Copies

Thanking you for considering that the honorable Court could accept my Complaint , documents and copies ,to
help with not being an attorney , and limited knowledge as Pro Se .
in result of my search | found that the following documents , are required attached to the Complaint :-

1.¢ Two (2) copies of the complaint: Clerk’s Office copy and Judge’s copy;

2 ® Two (2) completed civil cover sheets;

3 © Two (2) Applications to Proceed in District Court without Prepaying Fees or Costs

4e Two (2) Plaintiffs Notice Waiving Service by U.S. Marshal (if choosing to serve the defendants
yourself)

5. Waiving of Service of Summon:

If my Complaint was accepted _,| will submit the Summon to Defendant through registering first Class
Mail to Following following address:-

CEO of Fly Baghdad Airlines Mr. Basheer Al Shabbani

1

 
Case 4:20-cv-13442-MFL-CI ECF No. 1, PagelD.30 Filed 12/23/20 Page 30 of 33

Fly Baghdad Office in Beirut ,Lebanon .

Attention of GSA Mr. Mhmd Al Dakdouk

Al Sabil Group , Al Qods Circuit , Facing Audi Bank , Hart Hraik
Beirut Lebanon

And to

Himriya Squere Babil Neighborhood Sector 925,

Street 25,

Baghdad , Iraq

| Appreciate your patience

 
 

efaatAbul Hosn ¢
E Mail < ref2708@yahoo.com >
14565 Malcolm St.

South gate ,Mi 48195

 
   

            
                

   

At
869 woo,

NODS n NIAV? 34OG034;
WD CAIg BLA M bez
SS220PY 1B8n6

SISNOH 1y
391430 sig)

 

 

Minny

 

  

BE

oO | ,

a \e “6 %

LL : C Se % .

O WN .

Case 4:20-cv-

 
 

Case 4:20-cv-13442-MFL-Cl

ECF No. 1, PagelD.32 Filed 12/23/20 Page 32 of 33

 

 

 

(b) County of Residence of First Listed Phintitt U.S.A,
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorney's (Firm Name, Address, and Telephone Number)

None

Attorneys (If Known)

 

County of Residence of First Listed Defendant Traq

eelaii Seater
JS-44 (Rev. 6/13 RI) CIVIL COVER SHEET
1. (a) PLAINTIFFS DEFENDANTS
Refaat Abul Hosn Fly Baghdad

 

(INU.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES. USE THE LOCATION OF THE
LAND INVOLVED.

 

If. BASIS OF JURISDICTION (Place an“X” in One Box Only)

U.S. Goverment

Federal Question
Plaintiff Oo

(U.S, Government Not a Party)

U.S. Government

& Diversity
Defendant

{Indicate Citizenship of Parties in Item fl)

 

of Business In Another State

If]. CITIZENSHIP OF PRINCIPAL PARTIES (Place an“X" in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)
DEF PTF DEF
Citizenof This State 1 Incorporated or Principal Place 4 4
& of Business {n This State a a
Citizen of Another State [2 er Incorporated and Principal Place [7S ps

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

    
   

 

 

 

 

 

 

 

 

 

Citizen or Subjectofa 3 3 Foreign Nation 6 6
Favionconeey f° & cf
IV. NATURE OF SUIT (Place an “X* in One Box Only)
Admiralty Constitutional Law ‘onmental Law Miscellaneous Civil Cases Mass Torts
Manne 893 Environmental Matters i TORSO Other Personal Injury —|
340 Marine(Injury to mm ion Soicecbae
amen) [30 Constituttonalityof | tion App. [2690 Other (Forfeiture Penalty) fore tay =
re State Statutes 465 Other immigration ty toning ct
r Statutory Actions mr) Other Civil Rights Actions (1870 Taxes (U.S. Plaintiff or "
(APA Appeals, IDEA (Constitutionality of Defendant) 245 Tort roduct | Liability
Appeais. Other) Federal Stames) ™ Tan Cis71 IRS: oe mary (26 plane Product
Elections and Votin: X er Statutory A ;
. 890 Other Statutory Actions {5]345 Marine Product
; aE anes ConR —— 91 Agricultural Acts Liability, ;
i423 Withdrawal 28 US.C. § fate O Insurance Convact SSF Freedom of Information [0)355 Motor Vehicte
157 { . . Product Liability
ao Waa? “Tabor and Occupational 96 Other States: Arbitration Ta)365 Personal Injury
zs | 1 Safety 899 Other Statutes: Admin. cabin
SD other-CivitRihts Procedures Act/Review? Product Liability
z Rig og » 385 Property Damage
140 Negotiable Insmuments Cs Patents (Intellectual Property) | Professional Malpractice
30 Banks and Banking 8 aie Other Civil Rights [720 Labor/Management Cre or 3 [TBF er Fesons Tey = |
43 Housing ome 740 Railway Labor Act o soner Petitions 3
oes. ‘Ameciea na with 751 Labor: Family and . otor Vehicle
Anti-trust Disabiliti Medical Leave Act .
| isabilities [11790 Other Labor Litigation [O}510 Motions to Vacate é Motor Vehicles
a (0) 448 Civit Rights- Sentence (Habeas) 3 }60 Other Personal Inju
BXplO AnteTrust } Education [6]530 General (Habeas) § Other Torts and Personal
(U]535 Death Penalty (Habeas) %
| Construction Contracts 150 Recovery of OTHER
| Copyrig Trademark Overpaymentand 1}540 Mandamus and Other
bo] a 30 Milter Act ntlleetual Prope p Enforcement of Judgment U) Ree cu Riehs( ‘ont! 983)
! 90 Other Contracts (Collections) UI fison itions| .
on (15) Medicare Act 19]560 Civil Detainee-Cond. of [0)530 Federal Employcrs
\ = Securities Law & Employment , (152 Recovery of Defautted Confinement Liability .
| % _ Stockholder Suits Diseriminati Student Loans (excluding Real and Personal Prop [(0}360 Other Personal Injury
' g OH 6 Stockholders’ Suits e = o Veterans) (Fed. Tort Claims Act)
510 urities/ 2 WR42 ployment 153 Recovery of = 20 Foreclosure er Personal Enjury
g Commodities’ 2 A45 Americans with Overpaymentof 230 Rent. Lease and BE Persea:
= Exchange g Disabilities Veterans’ Benefits Ejectment :
5 2 Employment (21370 Other Fraud [0}240 Torts to Land Personal Injury Product
S Other Business | Bp 440 Other -Civil Rights (01375 Other Statutes: False 90 All other Real Property Liability
3 ro Bust ‘oni. 2 Claims Act 80 Other Personal Property [9368 Asbestos Personal
& [loc Franchi & ERISA [1440 Other Civil Rights QO Injury
Bl Cable/Satellite TV 2 (Immigration Deportation)
& | 0791 EmploymentRet. 5 460 .
Consumer Credit 3 4460 Deportation
90 Other Contracts 5 [09625 Drug related seizure of
71 Truth in Lending S| Other Employment property
'80 Consumer Credit S Benefits CONTINUED PP R64 SSID Title XVI
> JUDGMENT Ae ote et ON [R65 RSI (405(g))
EXTENTION Employment REVERSE SIDE

 

 

 

 

2- ADDING PERANTS AS DEFENDENTS

  

 

 

 

 

 

 
 
   
  
     
 
  

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-13442-MFL-CIl ECF No. 1, PagelD.33 Filed 12/23/20 Page 33 of 33

 

V. ORIGIN (Place an“X” In One Box Only)

5 2 @: (a4 ay Os
Original Removed from Remanded from Reinstated or Transferred from Muhidistrict Appeal to District Judge
Proceeding State Court Appeliate Court Reopened another district Litigation From Magistrate Judgment
(Specify)

 

Cite the U.S. Civil Statute under which you ate filing (Do not cite jurisdictional statutes unless diversity):

VI. CAUSE OF ACTION

 

Brief description of cause:

plaintiff did not fullfil committment as per N.D.N.C

 

 

Vil. REQUESTED IN O Check if this is a Class Action DEMAND $ $ 1800000 JURYDEMAND: (3 Yes [J No
COMPLAINT Under F.R.C.P. 23 * (Check YES only if demanded in complaint)

Tatal ope pee cree

 

VIII. RELATED CASE(S)
IF ANY JUDGE___ DOCKETNUMBER

 

 

 

 

Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.

Dec 8th,2020

 

 

Date Signature of Attomey of Record

ae

INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleadings or other papers as required by
law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk
of Court for the purpose of initiating the civil docket sheet. Consequently a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed. Listed below are
tips for completing the civil cover sheet. These tips comeide with the Roman Numerals on the Cover Sheet.

1. COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: For each civil case filed, except U.S. plaintiff
cases, enter the name of the county where the first listed plaintiff resides at the time of filing. In U.S. plaintiff cases, enter the name of the county in
which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases. the county of residence of the “defendant” is the

location of the tract of land involved.)

TH. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction under
Section IT.

Iv. ‘NATURE OF SUIT: Place an X in the appropriate box. Make sure to select the Nature of Suit from the category which best describes the primary cause

of action found in your complaint. You must select only one nature of suit.

vill. RELATED CASES. IF ANY: This section of the JS-44 is used to reference related pending cases if any. If there are related pending cases, insert the
docket numbers and the corresponding judge names for such cases.

 

FOR OFFICE USE ONLY

 

Receipt #. _ Amount Applying IFP. Judge, Mag. Judge

 

 

 

 
